Order entered June 8, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01180-CV

                        IN THE INTEREST OF M.A.A., A CHILD

                     On Appeal from the 382nd Judicial District Court
                                 Rockwall County, Texas
                            Trial Court Cause No. 01-09-843

                                          ORDER
       Before the Court is appellant’s June 4, 2015 motion requesting both an extension of time

to file an amended brief and permission to exceed the word limit. We GRANT the motion with

respect to an extension of time. Appellant shall file an amended brief by JUNE 30, 2015. We

DENY the motion with respect to exceeding the word limit.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE